 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8
      Ignacio LANUZA,                                         Case No. 2:14-cv-01641-BJR
 9                          Plaintiff,

10                                                            DECLARATION OF MATT
                      v.
                                                              ADAMS
11
      UNITED STATES OF AMERICA,
12
                           Defendants.
13

14          I, Matt Adams, declare as follows:

15          1.      I submit this declaration in support of Plaintiff’s response to Defendant’s motion

16   for fees and costs. I am over the age of 18, have personal knowledge of the facts set forth herein,

17   and, if called as a witness, I could and would testify competently as set forth below.

18          2.      I am lead counsel for the Plaintiff and an attorney at the Northwest Immigrant

19   Rights Project, counsel of record for Plaintiff.

20          3.      Attached as Exhibit A is a true and correct copy of an email that Timothy Durkin

21   sent to me on Friday, August 16, 2019.

22          I declare under penalty of perjury of the laws of the State of Washington and the United

23   States that the foregoing is true and correct to the best of my knowledge and belief.


     ADAMS DECL. – 1                                             NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:14-cv-01641-BJR                                               615 Second Avenue, Suite 400
                                                                                        Seattle, WA 98104
                                                                                       Tel. (206) 957-8611
 1   Executed this 10th day of September, 2019, in Seattle, Washington.

 2
            s/ Matt Adams
 3          Matt Adams
            Northwest Immigrant Rights Project
 4          615 Second Avenue, Suite 400
            Seattle, WA 98104
 5          (206) 957-8611
            matt@nwirp.org
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ADAMS DECL. – 2                                          NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:14-cv-01641-BJR                                            615 Second Avenue, Suite 400
                                                                                     Seattle, WA 98104
                                                                                    Tel. (206) 957-8611
 1                                    CERTIFICATE OF SERVICE

 2          I hereby certify that on September 10, 2019, I electronically filed the foregoing

 3   declaration and attached exhibits with the Clerk of the Court using the CM/ECF system which

 4   will send notification of such filing to the following:

 5                  Timothy M. Durkin:              USAWAE.TDurkinECF@usdoj.gov
                                                    CaseView.ECF@usdoj.gov
 6                                                  Tim.Durkin@usdoj.gov
                                                    kendall.curtis@usdoj.gov
 7                                                  mary.f.buhl@usdoj.gov

 8   And I hereby certify that I have mailed by United States Postal Service the documents to the

 9   following non CM/ECF participants:

10                  None.

11

12   Dated: September 10, 2019                                 s/ Aaron Korthuis
                                                               615 Second Ave. Suite 400
13                                                             Seattle, WA 98104
                                                               Tel: (206) 816-3872
14                                                             aaron@nwirp.org

15

16

17

18

19

20

21

22

23


     ADAMS DECL. – 3                                                NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:14-cv-01641-BJR                                                  615 Second Avenue, Suite 400
                                                                                           Seattle, WA 98104
                                                                                          Tel. (206) 957-8611
